Citation Nr: 1100637	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as the result of exposure to herbicides.

2.  Entitlement to service connection for residuals of bladder 
cancer, to include as the result of exposure to herbicides or 
secondary to prostate cancer.

3.  Entitlement to service connection for erectile dysfunction 
(ED), to include as the result of exposure to herbicides or 
secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that private treatment reports of record, as well 
as a May 2007 VA examination, noted that the Veteran's claimed 
bladder cancer is not currently active.  The Board has therefore 
recharacterized the issue for consideration to more accurately 
reflect the current diagnosis.

Pursuant to his May 2008 request, the Veteran was scheduled for a 
hearing before a Veterans Law Judge in August 2008.  The Veteran 
failed to report for his scheduled hearing.  The request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issues of service connection for residuals of bladder cancer 
and ED are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of prostate cancer.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated therein, 
to include as the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in April 2006 
informed the Veteran of the information necessary to substantiate 
the claim for service connection.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letter also 
included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2010).  As such, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
afforded a VA examination pertaining to his claim for service 
connection in May 2007.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
pertinent medical records and is responsive to the medical 
questions raised in this case.  The opinion is thorough and 
supported by the record.  The opinion rendered is therefore 
adequate upon which to base a decision.  

The Veteran's representative argued that the examination was 
inadequate, in that the examiner failed to state adequate reasons 
or bases for the opinion, and because the conclusions were 
cursory and not well-elucidated.  For example, it was noted that 
the examiner proffered a "naked conclusion" with regard to a 
negative relationship between bladder cancer and exposure to 
herbicides.  See Informal Hearing Presentation, p. 3.  However, 
the Veteran's representative did not cite an inadequacy with 
regard to the claim for entitlement to service connection for 
prostate cancer.  Further, and as discussed in greater detail 
below, the Veteran does not have a current diagnosis of prostate 
cancer.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2010).  

Additionally, the Veteran failed to appear for a hearing to 
present testimony on his behalf.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran asserted that he suffers from prostate 
cancer, and that prostate cancer was the result of exposure to 
herbicides during his period of active.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

Further, the Board notes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R.
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2010).  Note 2 to 38 
C.F.R. § 3.309(e) states that the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2010).  

In this case, the Veteran has demonstrated that he was stationed 
in the Republic of Vietnam during his period of active service. 
Therefore, exposure to herbicide agents is conceded.  With regard 
to the issue of entitlement to service connection for prostate 
cancer, there is no documented evidence of a diagnosis of this 
disorder.  Private treatment reports from December 2003 through 
August 2005 note the diagnosis and treatment for bladder cancer, 
however, prostate cancer was never diagnosed.  In December 2003, 
the Veteran was admitted for treatment for a bladder tumor.  The 
Veteran was informed that he would also have some area resected 
in the prostate.  Later that month, the Veteran underwent a 
transurethral resection of a very large bladder tumor.  At that 
time, a very large papillary neoplasm involving the prostatic 
urethra was noted.  

Follow-up visits, specifically to check on the Veteran's bladder 
cancer only, were preformed in July 1995, June 1996, January 
1997, August 1997, January 1998, January 1999, December 2000, and 
November 2001.  None of these reports note treatment for prostate 
cancer, or any history of a diagnosis of prostate cancer.  A 
history of bladder cancer was noted in July 2005.  The provider 
stated that there was no evidence of recurrent bladder cancer, as 
the examination was negative for malignant cells.  During an 
examination in August 2005, a history of bladder cancer was also 
noted.  Once again, a diagnosis of prostate cancer was not 
included.  See private reports, December 2 and 10, 1993; July 31, 
1995; June 27, 1996; January 16, 1997; August 4, 1997; January 
12, 1998; January 10, 1999; December 15, 2000; November 16, 2001; 
July 26 and 27, 2005; and August 15, 2005.

In conjunction with the Veteran's claim, he was afforded a VA 
examination in May 2007.  The examiner noted a review of the 
Veteran's claims file.  Following a review of the Veteran's 
private treatment records, it was further noted that the Veteran 
underwent an endoscopic examination of the bladder and urethra on 
December 2, 1993, with transitional cell neoplasm found on the 
posterior wall of the bladder.  While a large papillary neoplasm 
involving the prostatetic urethra was also noted, the examiner 
observed that the original diagnosis was transitional cell 
bladder cancer, which then spread to his prostate.  It was 
pointed out that the Veteran's file did not contain a diagnosis 
of prostate cancer.  

Per the Veteran's history, radical surgery was his only 
treatment, as he did not require radiation or chemotherapy.  
Systemic symptoms were denied, to include fatigue, weakness, 
fever, anorexia, and lethargy.  The Veteran had an ileostomy, and 
all urinary output was through an abdominal stoma.

Ultimately, the Veteran was diagnosed with ED and post-radical 
cystectomy following bladder cancer.  Prostate cancer was not 
diagnosed.  The examiner opined that bladder cancer spread to the 
prostate, which required prostate removal.  However, a diagnosis 
of prostate cancer had not been rendered.  See VA examination 
report, May 21, 2007.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, 
without a current diagnosis prostate cancer, the Veteran lacks 
the evidence necessary to substantiate a claim for service 
connection for this disorder.  As such, Hickson element 1 has not 
been met and the claim fails on this basis alone.

For the sake of completeness, the Board will also briefly address 
Hickson elements 2, and 3. See Luallen v. Brown, 8 Vet. App. 92, 
95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(finding that the Board has the fundamental authority to decide 
in the alternative).

Turning to Hickson element 2, the Board notes that the Veteran's 
service treatment records are silent as to any complaints, 
diagnosis, or treatment related to prostate cancer.  The 
discharge examination was "Normal" with regard to the G-U 
system.  See VA Standard Form 88, March 12, 1966.  Evidence of an 
in-service incurrence (Hickson element 2) of either disorder is 
therefore not shown.  Accordingly, Hickson element (2) is 
therefore not met,

As for Hickson element 3, the post-service record contains no 
objective evidence of sufficient probative weight that 
establishes an etiological nexus linking any current prostate 
cancer directly to his military service.  There is simply no 
diagnosis of prostate cancer within the record, and there exists 
no medical opinion that relates his claimed disorder to active 
service.  Therefore, in the absence of a current diagnosis and an 
in-service disease or injury, it naturally follows that a medical 
nexus is lacking also.  Accordingly, Hickson element 3, medical 
nexus, is not met, and the claim fails on this basis as well.

As noted above, the Veteran claimed that he suffers from prostate 
cancer as a result of herbicide exposure during his period of 
active duty.  The Board notes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
symptoms of a prostate problem.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Federal Circuit held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

While the Veteran is competent to report symptoms related to 
prostate problems, he has not been shown to be competent to 
diagnosis prostate cancer and/or link any such claimed disorder 
to his period of service, including herbicide exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Moreover, the Board finds that the Veteran's lay 
statements are outweighed by service and post-service treatment 
records (which are absent for a diagnosis of prostate cancer).  

The Veteran has provided medical articles/treatise evidence in 
support of his claim for entitlement to service connection for 
prostate cancer. The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a plausible 
causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 
(1999). Here, however, the Veteran has submitted treatise 
evidence pertaining to prostate cancer which is not shown to be 
currently diagnosed. As such, this evidence is not probative with 
regard to his claim.

In sum, the Veteran's record does not contain medical evidence to 
demonstrate that he has a current diagnosis of prostate cancer.   
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010).  Therefore, the preponderance is against 
the Veteran's claim, and therefore entitlement to service 
connection for prostate cancer must be denied.


ORDER

Entitlement to service connection for prostate cancer, to include 
as the result of exposure to herbicides, is denied.


REMAND

Although the Board regrets any further delay, the Veteran's 
remaining claims of entitlement to service connection for bladder 
cancer and ED must be remanded for additional development.

Although the Veteran's current diagnoses of bladder cancer and ED 
are not among the presumptive disorders as per 38 C.F.R. § 
3.309(e), the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

As noted above, in order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).  

Further, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's representative argued that the May 2007 VA 
examination was inadequate with regard to the claims for service 
connection for bladder cancer and ED, in that the examiner failed 
to state adequate reasons or bases for the opinions stated, and 
because the conclusions were cursory and not well-elucidated.  
For example, it was noted that the examiner proffered a "naked 
conclusion" with regard to a negative relationship between 
bladder cancer and exposure to herbicides.  See Informal Hearing 
Presentation, p. 3.  

The May 2007 VA examiner noted that the Veteran underwent an 
endoscopic examination of the bladder and urethra on December 2, 
1993, with transitional cell neoplasm found on the posterior wall 
of the bladder.  While a large papillary neoplasm involving the 
prostatetic urethra was also noted, the examiner observed that 
the original diagnosis was transitional cell bladder cancer, 
which then spread to his prostate.  

Regarding ED, the Veteran reported that he had a history of ED 
beginning in January 1994.  Prior to that time, the Veteran 
maintained that he experienced normal sexual function.  He noted 
that all treatment to date had been ineffective.  

Ultimately, the Veteran was diagnosed with ED and post-radical 
cystectomy following bladder cancer.  It was further noted that 
transitional cell bladder cancer was less likely than not caused 
by, or a result of, exposure to Agent Orange while in the 
military.  The examiner also stated that the Veteran's ED was a 
direct result of bladder cancer surgery, and was less likely than 
not caused by, or a result of, exposure to Agent Orange during 
his period of active service.  See VA examination report, May 21, 
2007.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).   When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Taking into account the 
Veteran's current diagnoses of bladder cancer (in remission), as 
well as ED, the Board notes that the Veteran's claims for service 
connection should be remanded for an additional VA examination to 
determine whether either diagnosis is etiologically-related to 
his period of active service, on a direct basis, to include as 
the result of actual exposure to herbicides.  Further, the 
examiner should opine as to whether either disorder is 
etiologically-related to the other disability, or aggravated by 
treatment therefor.   See 38 C.F.R. § 3.310 (2010); Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (holding that when aggravation 
of a veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it too 
shall be service connected for that degree of aggravation).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded an additional VA examination, in 
the appropriate specialty, to determine the 
nature and etiology of his currently-
diagnosed bladder cancer and ED, and opine 
as to whether either diagnosed disorder is 
etiologically-related to service, to 
include as a result of exposure to 
herbicides, or aggravated by any service-
connected disability.
  
After a review of the claims folder, to 
include the Veteran's statements in support 
of his claim, private treatment records, 
and the VA examination report of record, 
the examiner should address the following:

a.	Whether it is at least as likely 
as not that bladder cancer and/or 
ED is/are etiologically-related to 
the Veteran's period of active 
service, to include exposure to 
herbicides.  

b.	If either bladder cancer and/or ED 
is/ are not found to be directly 
related to service, the examiner 
should indicate whether it is at 
least as likely as not that 
bladder cancer and/or ED is/are 
either caused by or permanently 
aggravated by the either 
disability, to include as the 
residual of any related surgical 
procedure or treatment.  If  
either disability aggravated 
(i.e., permanently worsened) the 
other disability, the examiner 
should identify the percentage of 
disability which is attributable 
to the aggravation, if possible.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

2.  Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph above, 
the claims should be readjudicated.  If 
either claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


